DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive.

Page 9:	
	The request for the AFCP was rejected because the claim already contained the limitation of “co-located people” so adding in the limitation of “event being a gathering of people” was redundant and therefore already considered.

Pages 12-14:
In response to applicant's argument that Gross is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the references both refer to methods for reacting to the moods of crowds.

Pages 14 and 15:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Remaining arguments:
	The applicant argues that Gross does not teach streaming live video.  eK is used to streaming a live video of an event, and Gross is added to teach that a publisher is included in the feed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-16, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over el Kaliouby (US Pub 2017/0171614) known after as eK in view of Gross (US Pub 2014/0304654).
	Referring to claim 1, eK discloses a computer-implemented method comprising:
Identifying, by the computing device, one or more participants associated with a live streaming video, wherein the one or more participants are interacting at the same event (paragraph 54);
monitoring, by the computing device, behavior of each of the one or more participants, wherein the monitoring comprises monitoring sensor data associated with the one or more participants (paragraph 55);
automatically determining, by the computing device, respective reactions of each of the one or more participants based on the monitoring the behavior (paragraph 53); and
providing, by the computing device, respective visual representations of the respective reactions of each of the one or more participants for display within a user interface that is presenting the live streaming video (paragraph 58; figure 10, part 1022).
eK does not disclose a method for identifying, by a computer device, a publisher of a live streaming video of an event taking place at a location; and wherein the one or participants are co-
In an analogous art, Gross teaches a method for identifying, by a computer device, a publisher of a live streaming video of an event taking place at a location (figure 4A); and wherein the one or participants are co-located with the publisher at the location, the one or more participants and the publisher being different (paragraph 121).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the host and participants streaming taught by Gross to the emotional crowd determination disclosed by eK.  The motivation would have been to allow for one participant to run the event.

Referring to claim 2, eK discloses a computer-implemented method of claim 1, wherein the respective visual representations of the respective reactions of each of the one or more participants are displayed separately from visual representations of reactions of remote viewers of the live streaming video (figure 10, parts 1022 and 1050).

Referring to claim 3, eK discloses a computer-implemented method of claim 1, further comprising obtaining metadata associated with the live streaming video, wherein the identifying the one or more participants is based on the metadata (paragraph 63).

Referring to claim 4, eK discloses a computer-implemented method of claim 1, wherein the live streaming video is streamed via a social media platform (paragraph 80).



Referring to claim 6, eK discloses a computer-implemented method of claim 5, wherein the distilled visual representations are generated by at least one selected from the group consisting of: natural language classification; and a set of criteria that maps the respective reactions to the distilled visual representations (figure 17, part 1762 and 1770).

Referring to claim 7, eK discloses a computer-implemented method of claim 5, wherein the distilled visual representations included at least one selected from the group consisting of: an icon; a graphic (figure 6, part 644); an emoticon; a phrase.

Referring to claim 8, eK discloses a computer-implemented method of claim 1, wherein the behavior of each of the one or more participants is further determined based on respective user device activity of each of the one or more participants, the respective user device activity being messaging by the participant (paragraphs 37 and 53).

Referring to claim 11, eK discloses a computer-implemented method of claim 1, wherein the identifying the one or more participants, the monitoring the behavior, the automatically determining the respective reactions, and the providing the respective visual representations are provided by a service provider on a subscription (paragraph 51), advertising, and/or fee basis.



Referring to claim 13, eK discloses a computer-implemented method of claim 1, further comprising deploying a system, wherein the deploying the system comprises providing a computer infrastructure operable to perform the identifying the one or more participants, the monitoring the behavior, the automatically determining the respective reactions, and the providing the respective visual representations (figures 10 and 21).

Claims 14 and 19 are rejected on the same grounds as claim 1.  While claims 14 and 19 include a threshold or boundary limitation not found in claim 1, using the interpretation of the claim that a single participant is live streaming, the boundary would be where they were live streaming from and therefore the limitation is met by eK.

Referring to claim 15, eK discloses a computer program product of claim 14, wherein the one or more participants includes a host or publisher of the live streaming video (paragraph 80).

Referring to claim 16, eK discloses a computer program product of claim 15, wherein the one or more participants include social media connections of the host or publisher of the live streaming video (paragraph 80).

Claims 18 and 20 are rejected on the same grounds as claim 2.



Referring to claim 22, eK discloses a method of claim 21, further comprising providing, by the computing device, respective visual representations of the respective reactions of each of the one or more remote viewers for display within the user interface that is presenting the live streaming video,
 wherein the respective visual representations of the respective reactions of each of the one or more co-located participants are displayed separately from the respective visual representations of respective reactions of the remote viewers (figure 10).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over eK and Gross as applied to claim 16 above, and further in view of Chang (US Pub 2016/0286244).
Referring to claim 17, eK and Gross do not disclose a computer program product of claim 16, wherein the one or more participants include users that accept invitations to join the live streaming video.
In an analogous art, Chang teaches a computer program product of claim 16, wherein the one or more participants include users that accept invitations to join the live streaming video (paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the live streaming invites taught by Chang to the live streaming system disclosed by eK.  The motivation would have been to allow viewers to be alerted to live streams that don’t have a scheduled start time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN E SHEPARD whose telephone number is (571)272-5967.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN E SHEPARD/Primary Examiner, Art Unit 2424